
	
		II
		111th CONGRESS
		2d Session
		S. 4047
		IN THE SENATE OF THE UNITED STATES
		
			December 17, 2010
			Mr. Bennett introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To establish the Federal Acceleration of State
		  Technologies Deployment Program and for related purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Federal Acceleration of State Technologies Deployment
			 Act of 2009 or the FAST Deployment Act of 2010.
		2.FindingsCongress finds the following:
			(1)Individual States
			 are currently investing approximately $5,000,000,000 annually into new
			 technology development and deployment to support the local economies in the
			 States and to create jobs, with little or no direct high technology deployment
			 assistance from the Federal Government.
			(2)Based on 2
			 National Centers of Excellence reports, the level of technology deployment
			 investment by States is now more than 10 times the amount of the investment
			 nationwide just a decade ago and State budgets for technology deployment
			 investment are increasing 8 to 10 times faster than State budgets as a
			 whole.
			(3)In order to
			 continue the investment by States into the deployment and commercialization of
			 new technologies and innovations under increasingly difficult economic
			 circumstances, it is essential that the Federal Government become a strategic
			 partner in the technology deployment efforts of the States.
			(4)The Federal
			 Government is investing less than 2 percent (approximately $2,650,000,000) of
			 the annual Federal budget for research and development budget of
			 $150,000,000,000 into industry for the benefit of small business concerns and
			 the Nation through the Small Business Innovative Research program and the Small
			 Business Technology Transfer program under section 9 of the Small Business Act
			 (15 U.S.C. 638), to help create innovative products a Federal agency, not the
			 private sector market, has determined are needed.
			(5)The Association
			 of University Technology Managers that represents all research universities in
			 the United States recently conducted a survey of 157 major research
			 universities and found the total return on investment on funded research in the
			 form of royalties received back by the universities over a 10-year period was
			 less than 5 percent, meaning, on average, for every $100,000,000 invested in
			 research during the past decade, the aggregate return over that 10-year period
			 is less than $5,000,000.
			(6)Most university
			 technologies have been licensed to a limited number of the 3,000 largest
			 manufacturers in the United States representing less than 2 percent of all
			 manufacturers in the United States, while small- and medium-sized manufacturing
			 entities constitute 98 percent of all manufacturing in the United States, and
			 have little to no interaction with research universities or national labs, and
			 research institutions do not have the resources to promote technologies to each
			 of the 300,000 small- and medium-sized manufacturing entities in the United
			 States.
			(7)Only about 10
			 percent of the new technologies and innovations from research universities and
			 national labs are ever licensed for incorporation into commercial private
			 sector products while the remaining 90 percent of new technologies and
			 innovations resulting from such national research and development remain in
			 inventory, completely unlicensed and unused.
			(8)Private industry
			 generates 15 to 20 times more patented innovations and technologies each year
			 than structured research universities and Federal labs combined and private
			 industry consistently commercializes about 35 percent of the patented ideas
			 developed by private industry, compared to less than 10 percent from higher
			 education and Federal labs.
			(9)The Federal
			 Government should allocate a portion of the total annual Federal research and
			 development budget each year to match funding that individual States are
			 appropriating from their budgets to expand and accelerate the development and
			 deployment of new technologies and innovations through small manufacturing
			 businesses in the United States, which comprise more than 95 percent of all
			 manufacturing companies in the United States.
			3.PurposesThe purposes of this Act are—
			(1)to establish within the Economic
			 Development Administration the Federal Acceleration of State Technologies
			 Deployment Program or FAST Deployment Program to provide matching funds to
			 qualified States for the acceleration of local commercialization of newly
			 developed technologies and the promotion of small manufacturing and the
			 innovation and deployment of new technologies by small manufacturing
			 enterprises in the United States; and
			(2)to establish a national manufacturing
			 technology needs database.
			4.Federal
			 Acceleration of State Technologies Deployment Program
			(a)DefinitionsIn
			 this section.
				(1)Assistant
			 SecretaryThe term Assistant Secretary means the
			 Assistant Secretary of Commerce for Economic Development.
				(2)DeploymentThe
			 term deployment, relating to technology, means—
					(A)detailed
			 designing of a new or improved product resulting from a new innovation or
			 technology;
					(B)developing
			 production processes, techniques, and methods relating specifically to a new or
			 improved product;
					(C)identifying,
			 securing, or developing facilities, equipment, and related supply chain
			 necessary to produce a new or improved product;
					(D)developing
			 expertise and training of the employees or contractors necessary to produce a
			 new or improved product; and
					(E)developing and
			 implementing marketing activities necessary to introduce a new or improved
			 product into the market place.
					(3)Extramural
			 budget and research and developmentThe terms extramural
			 budget and research and development have the meanings given
			 those terms in section 9 of the Small Business Act (15 U.S.C. 638).
				(4)FAST Deployment
			 ProgramThe term FAST Deployment Program means the
			 Federal Acceleration of State Technologies Deployment Program established under
			 subsection (b).
				(5)FAST Deployment
			 Program fundsThe term FAST Deployment Program funds
			 means the amounts appropriated to the Assistant Secretary pursuant to
			 subsection (c)(1).
				(6)FAST grant
			 fundsThe term FAST grant funds means 94 percent of
			 the FAST Deployment Program funds for a fiscal year.
				(7)Qualified
			 StateThe term qualified State means a State that
			 meets the criteria established by the Assistant Secretary under subsection
			 (d).
				(8)Small
			 manufacturing enterpriseThe term small manufacturing
			 enterprise means a business concern with less than 500 employees in an
			 industry assigned a North American Industry Classification System code for
			 manufacturing that is majority-owned by citizens of the United States.
				(9)StateThe
			 term State has the meaning given the term in section 3 of the
			 Public Works and Economic Development Act of 1965 (42 U.S.C. 3122).
				(b)EstablishmentThe
			 Assistant Secretary shall establish a Federal Acceleration of State
			 Technologies Deployment Program to distribute matching Federal funds to
			 qualifying States in accordance with this section.
			(c)FAST Deployment
			 Program authority
				(1)Authorization
			 of appropriationsIn each fiscal year, there is authorized to be
			 appropriated to the Assistant Secretary of Commerce for Economic Development to
			 carry out the FAST Deployment Program an amount equal to 0.05 percent of the
			 aggregate of the amounts appropriated for that fiscal year for the extramural
			 budgets of all other Federal agencies for research and development.
				(2)Matching
			 grantsFor each fiscal year, the Assistant Secretary shall make
			 grants from FAST Deployment Program funds to qualified States.
				(3)AvailabilityFAST
			 Deployment Program funds shall remain available to the Assistant Secretary
			 until expended.
				(4)Establishment
			 of manufacturing technology databaseThe Assistant Secretary
			 shall, in accordance with subsection (k), establish as part of the FAST
			 Deployment Program a national manufacturing technology database.
				(d)Qualification
			 for grantsThe Assistant Secretary shall promulgate regulations
			 establishing criteria for being designated a qualified State, which shall
			 include that—
				(1)for the fiscal
			 year before the fiscal year for which a grant under subsection (c)(2) is made
			 (in this paragraph referred to as the previous fiscal year), the
			 State funded—
					(A)the promotion of
			 manufacturing;
					(B)deployment of new
			 technologies and innovations;
					(C)the acceleration
			 of new technology deployment; or
					(D)the promotion of
			 new product development by small manufacturing enterprises located in the
			 State; and
					(2)a State desiring
			 to be designated as a qualified State shall certify for each fiscal year that
			 if the State received funds under the FAST Deployment Program during the
			 previous fiscal year, the State complied with subsection (g) during such
			 previous fiscal year.
				(e)Distribution of
			 funds
				(1)In
			 generalThe Assistant Secretary shall make grants using the FAST
			 grant funds to qualified States for making competitive grants to small
			 manufacturing enterprises to support specific, detailed technology deployment
			 projects.
				(2)Minimum
			 distributionFor each fiscal year, the Assistant Secretary shall
			 make available to each qualified State not less than $10,000,000 in FAST grant
			 funds.
				(3)Remaining
			 fundsSubject to paragraph (4), for each fiscal year, the
			 Assistant Secretary shall distribute the FAST grant funds remaining after the
			 minimum distribution under paragraph (2) to qualified States on a pro rata
			 basis, based on the number of small manufacturing enterprises located in each
			 qualified State.
				(4)Maximum
			 distributionA qualified State may not receive more than 5
			 percent of the FAST grant funds available for any fiscal year.
				(5)Undistributed
			 fundsIf all FAST grant funds are not distributed to qualified
			 States under paragraphs (1) through (4), the Assistant Secretary may use the
			 undistributed FAST grant funds—
					(A)to award grants
			 on a competitive basis to States—
						(i)to
			 assist a State that is not a qualified State in developing investment programs
			 to promote the rapid deployment of new technologies for manufacturing within
			 the State; and
						(ii)to
			 accelerate the establishment of the national manufacturing technology database
			 established pursuant to subsection (c)(4); and
						(B)for activities of
			 the Economic Development Administration that promote and provide training on
			 implementing manufacturing best practices and deployment of technology.
					(f)Use of
			 funds
				(1)In
			 generalA qualified State shall—
					(A)use FAST grant
			 funds exclusively to make grants to small manufacturing enterprises on a
			 competitive basis for technology deployment project assistance projects
			 approved by the qualified State;
					(B)allocate FAST
			 grant funds based on guidelines that the Assistant Secretary shall establish,
			 qualifications established by the qualified State, and the technology needs as
			 assessed by the Assistant Secretary and the qualified State;
					(C)evaluate
			 applications for grants under the FAST Deployment Program and rank the
			 applications in accordance with the qualifications established by the qualified
			 State and the economic needs and interests of the qualified State; and
					(D)make grants from
			 FAST grant funds to the small manufacturing enterprises with the highest
			 scores, determined in accordance with subparagraph (C), for deployment of a
			 technology that is—
						(i)a
			 newly patented technology or a technology for which the small manufacturing
			 enterprise has applied for a patent;
						(ii)a
			 licensed technology from a public research and development institution, a
			 Federal laboratory, or the private sector; or
						(iii)an innovation
			 that, when incorporated into a product, will provide a distinct difference and
			 a substantial benefit, based on an evaluation using a nationally accepted
			 system of business idea evaluation and assessment.
						(2)Prohibited
			 usesFAST grant funds may not be used by a qualified State or a
			 small manufacturing enterprise receiving a grant under the FAST Deployment
			 Program—
					(A)for start-up
			 capital; or
					(B)to enhance the
			 availability of venture capital within a State.
					(3)Period of
			 availability
					(A)In
			 generalA qualified State shall expend FAST grant funds not later
			 than 2 years after the date on which the qualified State receives the FAST
			 grant funds.
					(B)RescissionAny
			 FAST grant funds not expended by a qualified State during the period specified
			 in subparagraph (A) shall be rescinded.
					(g)Matching fund
			 requirementsFor each fiscal year, a qualified State that
			 receives FAST Deployment Program funds shall make available non-Federal funds
			 to carry out the FAST Deployment Program in an amount not less than the total
			 amount of FAST Deployment Program funds received by the qualified State.
			(h)Reporting
				(1)Annual reports
			 by qualified States to Assistant SecretaryEach fiscal year, each
			 qualified State that receives FAST Deployment Program funds for a fiscal year
			 shall submit to the Assistant Secretary a report describing—
					(A)the use of the
			 FAST Deployment Program funds by the qualified State during the fiscal year;
			 and
					(B)the benefits to
			 manufacturing within the qualified State, including the new technologies and
			 innovations deployed and the jobs created or retained.
					(2)Semiannual
			 reports by Assistant Secretary to Federal agenciesIn order to
			 assist the heads of Federal agencies in carrying out the responsibilities of
			 such Federal agencies relating to research and development budgeted for under
			 the extramural budgets of such agencies, the Assistant Secretary shall, not
			 less frequently than twice each year, submit to such heads a report on the FAST
			 Deployment Program.
				(i)Administrative
			 funding
				(1)In
			 generalThe Assistant Secretary may use not more than 6 percent
			 of the FAST Deployment Program funds for a fiscal year for administrative and
			 project support purposes, in accordance with this subsection.
				(2)Program support
			 and operationsThe Assistant Secretary may use not more than 3
			 percent of the FAST Deployment Program funds for a fiscal year for
			 administration and management of the FAST Deployment Program and other programs
			 of the Economic Development Administration relating to technology innovation
			 and deployment, including—
					(A)training of
			 officials of qualified States regarding the operation and management of the
			 FAST Deployment Program, and other programs of the Administration relating to
			 technology innovation and deployment determined appropriate by the Assistant
			 Secretary;
					(B)to assist small
			 manufacturing enterprises to secure low interest funding for new or modified
			 facilities and equipment in order to manufacture the products resulting from
			 technology deployment;
					(C)providing small
			 manufacturing enterprises receiving a grant under the FAST Deployment Program
			 with uniform guidance relating to strategic and business planning, in
			 accordance with the metrics established under paragraph (3); and
					(D)facilitating
			 access for small manufacturing enterprises receiving a grant under the FAST
			 Deployment Program to the metrics established under paragraph (3) to conduct
			 detailed enterprise, product, and staffing assessments.
					(3)MetricsThe
			 Assistant Secretary shall establish a system of metrics to evaluate the
			 performance of the FAST Deployment Program and the participants in such
			 program.
				(4)States program
			 support and operations
					(A)In
			 generalThe Assistant Secretary shall make available to qualified
			 States that receive FAST grant funds for a fiscal year 0.9 percent of the FAST
			 Deployment Program funds for the fiscal year for program implementation and
			 management, in accordance with this paragraph.
					(B)Minimum
			 distribution
						(i)In
			 generalExcept as provided in clause (ii), for each fiscal year,
			 the Assistant Secretary shall make available to each qualified State receiving
			 FAST grant funds for the fiscal year $300,000 for program support and
			 operations.
						(ii)ModificationThe
			 Assistant Secretary may modify the minimum distribution under clause (i) for a
			 fiscal year based on the total amount of FAST Deployment Program funds
			 available for the fiscal year.
						(C)Remaining
			 fundsSubject to subparagraph (D), for each fiscal year, the
			 Assistant Secretary shall distribute the amounts described in subparagraph (A)
			 remaining after the minimum distribution under subparagraph (B) on a prorated
			 basis, based on the number of small manufacturing enterprises located in each
			 qualified State receiving FAST grant funds for the fiscal year.
					(D)Maximum
			 amountA qualified State may not receive more than 5 percent of
			 the total amount made available under subparagraph (A) for a fiscal
			 year.
					(E)Use of
			 fundsAmounts made available to a qualified State under this
			 paragraph shall be used for—
						(i)soliciting,
			 evaluating, and prioritizing proposals for technology deployment funding from
			 small manufacturing enterprises, consistent with the economic development
			 objectives of the qualified State;
						(ii)supporting
			 projects to implement technology deployment; and
						(iii)administering
			 the solicitation and evaluation activities of the FAST Deployment
			 Program.
						(5)Operational
			 support
					(A)In
			 generalFor each fiscal year, the Assistant Secretary shall use 1
			 percent of the FAST Deployment Program funds—
						(i)to
			 assess the technology needs of small manufacturing enterprises;
						(ii)to
			 maintain a database of all projects receiving funds under the FAST Deployment
			 Program; and
						(iii)to develop best
			 practices to refine and to improve the efficiency and effectiveness of the FAST
			 Deployment Program.
						(B)GrantsThe
			 Assistant Secretary may carry out the requirements of subparagraph (A) through
			 the awarding of grants to non-Federal experts.
					(j)Coordination
			 with Federal agenciesIn carrying out the FAST Deployment
			 Program, the Assistant Secretary shall coordinate with the heads of other
			 Federal agencies to ensure the grants made under the FAST Deployment Program
			 are a complement to and enhance the efforts and programs of other Federal
			 agencies to promote and support small manufacturing enterprises in the United
			 States.
			(k)Establishment
			 of manufacturing technology database
				(1)Establishment
			 of national manufacturing technology needs databaseThe Assistant
			 Secretary shall establish a national manufacturing technology database for the
			 purposes of assembling information relating to new manufacturing technologies
			 created throughout the United States to efficiently disseminate the information
			 to manufacturing enterprises within the United States. Such database shall
			 include comprehensive information about patents held by United States persons
			 that are available for licensing and the technology needs of United States
			 manufacturers.
				(2)Coordination
			 with existing databaseThe Assistant Secretary shall ensure that
			 the database established under paragraph (1) is coordinated with the national
			 manufacturing technology needs database established by the Garn Advanced
			 Manufacturing Business Innovation and Technologies Center to ensure the ongoing
			 maintenance of a national repository for new manufacturing technologies.
				(3)Protection of
			 intellectual propertyThe Assistant Secretary shall take
			 appropriate measures to protect the intellectual property of participants in
			 the database established under paragraph (1).
				(4)AvailabilityThe
			 Assistant Secretary shall make the database established under paragraph (1)
			 available to—
					(A)manufacturers
			 located in the United States that seek new technologies or innovations to
			 improve manufacturing or to promote new manufacturing for the primary purpose
			 of deploying new technologies and innovations developed within the United
			 States to small manufacturing enterprises located in the United States;
					(B)National
			 Laboratories, research universities in the United States, and other patent
			 holders in the United States for—
						(i)determining if
			 any technologies already developed or under development have potential for
			 filling the technology needs defined in the database;
						(ii)identifying
			 technology needs to improve manufacturing in the United States or to introduce
			 new products to small manufacturing enterprises;
						(iii)identifying the
			 technology needs of small manufacturing enterprises which might be addressed by
			 technologies or innovations developed or used by other small manufacturing
			 enterprises and that could be licensed or otherwise accessed; and
						(iv)promoting the
			 use of patents of such laboratories, research universities, and other patent
			 holders.
						(5)AssessmentThe
			 Assistant Secretary shall—
					(A)annually survey
			 not less than 10 percent of small manufacturing enterprises in the United
			 States to assess the technology needs of small manufacturing enterprises;
			 and
					(B)incorporate
			 information from each annual survey under subparagraph (A) into the database
			 established under this subsection, in a manner that appropriately protects
			 confidentiality and intellectual property rights.
					(l)RegulationsThe
			 Assistant Secretary shall, in consultation with the States, promulgate
			 regulations for the distribution of FAST Deployment Program funds to all
			 qualified States and the use of FAST Deployment Program funds in accordance
			 with this section.
			
